DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4, 6-9, 11-16, and 18-24 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/15/2019 has been taken into account.

Response to Amendment
In the amendment dated 12/28/2020, the following has occurred: Claims 1, 9, and 16 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 12/28/2020 with respect to the rejections of claims 1, 4, 6-9, 11-16, and 18-24 have been fully considered but they are not persuasive. 
In response to applicant's argument that Jorgensen '53 and Jorgensen '45 are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are in the same field of endeavor, as both the pending invention and references are directed towards brackets used to mount electrical cables to structures. Furthermore, 
In response to applicant’s argument that “the spacing between the wall stud and the wall 222 (or 22) of the electrical box 212 (or 12) created by the offset, which is highlighted in yellow above, is not for and cannot be for holding electrical wires. Applicant's representative, who is a former electrician, has never seen a properly trained electrician put electrical wires in or through the highlighted spacing in Fig. 3 above. Such an approach is not within the National Electrical Code standard for securing electrical cables”. – The claims do not contain any limitations requiring wires as they are directed towards “a cable clip for holding electrical wires” (emphasis added) and as such all that is required to read on the claim is a space “to receive the electrical wires”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  As the space in Jorgensen is large enough to receive wires, then it meets the claim.
	In response to applicant’s argument that “in order to advance prosecution, Applicant has amended claims 1, 9 and 16 to more clearly set forth that the "spanning member is offset from the pair of clamp members to form a space to receive electrical wires" and "the space being defined by the inner surface of the spanning member and the inner surface of each extension member." Accordingly, Applicant respectfully submits that claims 1, 9 and 16 define patentable subject matter over the art of record, including Jorgensen '53 and Jorgensen '45.” – The spanning member 220 is offset from the claims by the extension members 358, 378 as this is what allows interior surfaces of the extension members and spanning member to form the space, shown in Fig. 3. As such, the structure of Jorgensen ’53 still reads on the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 4, 6, 9, 11-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US Patent No. 5,480,053) in view of Jorgensen et al. (US Patent No. 5,408,045), hereafter referred to as Jorgensen ‘53 and Jorgensen ‘45 respectively.
Regarding Claim 1, Jorgensen ’53 discloses a cable clip for holding electrical wires to a structure, the cable clip comprising: a first mounting member (Jorgensen ’53: Fig. 7-8; 330) including a back pad (Jorgensen ’53: Fig. 7-8; 344) and a first arm (Jorgensen ’53: Fig. 7-8; 360); a second mounting member (Jorgensen ’53: Fig. 7-8; 332) including a back pad (Jorgensen ’53: Fig. 7-8; 364) and a first arm (Jorgensen ’53: Fig. 7-8; 380); a spanning member (Jorgensen ’53: Fig. 7-8; 220) having an inner surface, a first end and a second end; a first extension member (Jorgensen ’53: Fig. 7-8; 358) having an inner surface, a first end extending from the first arm of the first mounting member and second end extending from the first end of the spanning member; and a second extension member (Jorgensen ’53: Fig. 7-8; 378) having an inner surface, a first end extending from the first arm of the second mounting member and a second end extending from the second end of the spanning member, wherein the first extension member is at an angle relative to the first arm of the first clamp member and the spanning member, and the second extension member is at an angle relative to the first arm of the second clamp member and the spanning member, such that the spanning member is offset from the first and second clamp members to form a space to receive the electrical wires, the space being defined by the inner surface of the spanning member, the inner surface first (Jorgensen ’53: Fig. 3, 8).
Jorgensen ’53 fails to disclose a first clamp member including a first arm having a first end and a second end, a second arm having a first end and a second end, and a back pad connected between the first end of the first arm and the first end of the second arm so that a receiving zone is formed between the first arm, the second arm and the back pad, wherein at least one of the first arm and the second arm has at least one penetrating projection extending into the receiving zone; a second clamp member including a first arm having a first end and a second end, a second arm having a first end and a second end and a back pad connected between the first end of the first arm and the first end of the second arm so that a receiving zone is formed between the first arm, the second arm and the back pad, wherein at least one of the first arm and the second arm has at least one penetrating projection extending into the receiving zone. However Jorgensen ‘45 teaches a clamp member (Jorgensen ’45: Fig. 17-20; 514) including a first arm (Jorgensen ’45: Fig. 17-20; 550, 558) having a first end and a second end, a second arm (Jorgensen ’45: Fig. 17-20; 548, 556) having a first end and a second end, and a back pad (Jorgensen ’45: Fig. 17-20; 546) connected between the first end of the first arm and the first end of the second arm so that a receiving zone is formed between the first arm, the second arm and the back pad, wherein at least one of the first arm and the second arm has at least one penetrating projection (Jorgensen ’45: Fig. 17-20; 563) extending into the receiving zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back pad and second arm in Jorgensen ’53 with the back pad and first arm structures, and the second arm second end structure, respectively, from Jorgensen ‘45, with a reasonable expectation of success, in order to provide a clip which can be attached to metal or wooden studs and is able to resiliently grip the stud, as well as dig into the stud, allowing the clip to be mounted with a single hand and held in place prior to being attached (Jorgensen ’45: Col. 1, Ln. 45-51, 61-68; Col. 2, Ln. 3-8; Col. 12, Ln. 1-3).
Regarding Claim 4, Jorgensen ’53, as modified, teaches the cable clip according to claim 1, wherein the at least one penetrating projection (Jorgensen ’45: Fig. 17-20; 563) comprises a tooth having a pointed end.
Regarding Claim 6, Jorgensen ’53, as modified, teaches the cable clip according to claim 1, wherein the at least one penetrating projection (Jorgensen ’45: Fig. 17-20; 563) comprises a tooth having a pointed end.

Regarding Claim 9, Jorgensen ’53 discloses a cable clip comprising: a pair of mounting members (Jorgensen ’53: Fig. 7-8; 330, 332), each clamp member comprising: a back pad (Jorgensen ’53: Fig. 7-8; 344, 364), a second arm (Jorgensen ’53: Fig. 7-8; 360, 380) having a first end connected to the back pad, a second end and an extension arm (Jorgensen ’53: Fig. 7-8; 358, 378) extending from a side and having an inner surface; and a spanning member (Jorgensen ’53: Fig. 7-8; 220) extending between the extension arms of each of the pair of mounting members, the spanning member having an inner surface; wherein the spanning member is offset from the pair of clamp members to form a space to receive electrical wires, the space being defined by the inner surface of the spanning member and the inner surface of each extension member (Jorgensen ’53: Fig. 3, 8).
Jorgensen ’53 fails to disclose clamp members comprising: a first arm having a first end connected to a back pad and a lead-in at a second end; wherein a distance between the second end of the first arm and a second end of a second arm is less than a distance between the first end of the first arm and the first end of the second arm; and a gap between the first and second arms permitting the clamp member to be clamped to a structure. However Jorgensen ‘45 teaches a clamp member comprising: a first arm (Jorgensen ’45: Fig. 17-20; 548, 556) having a first end (Jorgensen ’45: Fig. 17-20; 548) connected to a back pad (Jorgensen ’45: Fig. 17-20; 546) and a lead-in (Jorgensen ’45: Fig. 17-20; 560) at a second end; a second arm (Jorgensen ’45: Fig. 17-20; 550, 558) having a first end (Jorgensen ’45: Fig. 17-20; 550) connected to the back pad, a second end (Jorgensen ’45: Fig. 17-20; 558) and an extension arm along a side, wherein a distance between the second end of the first arm and the second end of the second arm is less than a distance between the first end of the first arm and the first end of the second arm; and a gap between the first and second arms permitting the clamp member to be clamped to a structure (Jorgensen ’45: Fig. 18-19). [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 11, Jorgensen ’53, as modified, teaches the cable clip according to claim 9, further comprising at least one penetrating projection (Jorgensen ’45: Fig. 17-20; 563) extending from at least one of the first arm (Jorgensen ’45: Fig. 17-20; 548, 556) or the second arm (Jorgensen ’53: Fig. 7-8; 360, 380 | Jorgensen ’45: Fig. 17-20; 558) into the gap.
Regarding Claim 12, Jorgensen ’53, as modified, teaches the cable clip according to claim 11, wherein the at least one penetrating projection (Jorgensen ’45: Fig. 17-20; 563) comprises a tooth having a pointed end.
Regarding Claim 13, Jorgensen ’53, as modified, teaches the cable clip according to claim 9, further comprising a plurality of penetrating projections (Jorgensen ’45: Fig. 17-20; 563) extending from at least one of the first arm (Jorgensen ’45: Fig. 17-20; 548, 556) and the second arm (Jorgensen ’53: Fig. 7-8; 360, 380 | Jorgensen ’45: Fig. 17-20; 558) into the gap.
Regarding Claim 14, Jorgensen ’53, as modified, teaches the cable clip according to claim 13, wherein each of the plurality of penetrating projections (Jorgensen ’45: Fig. 17-20; 563) comprises a tooth having a pointed end.
Regarding Claim 15, Jorgensen ’53, as modified, teaches the cable clip according to claim 9, wherein each lead-in (Jorgensen ’45: Fig. 17-20; 560) comprises an outwardly rounded edge.

Claim 16, Jorgensen ’53 discloses a cable clip comprising: a pair of mounting members (Jorgensen ’53: Fig. 7-8; 330, 332), each mounting member comprising: a back pad (Jorgensen ’53: Fig. 7-8; 344, 364); a second arm (Jorgensen ’53: Fig. 7-8; 360, 380) having a first end connected to the back pad and a second end; a spanning member (Jorgensen ’53: Fig. 7-8; 220) having an inner surface; and a pair of extension arms (Jorgensen ’53: Fig. 7-8; 358, 378) each having an inner surface, wherein a first extension arm (Jorgensen ’53: Fig. 7-8; 358) extends from the second arm of one of the pair of clamp members to the spanning member and wherein a second extension arm (Jorgensen ’53: Fig. 7-8; 378) extends from the second arm of the other of the pair of clamp members to the spanning member, wherein the spanning member is offset from the pair of clamp members to form a space to receive electrical wires, the space being defined by the inner surface of the spanning member and the inner surface of each extension member (Jorgensen ’53: Fig. 3, 8).
Jorgensen ’53 fails to disclose clamp members comprising: a first arm having a first end connected to a back pad and a lead-in at a second end; and a receiving zone between the first and second arms permitting the clamp member to be clamped to a structure. However Jorgensen ‘45 teaches a clamp member comprising: a first arm (Jorgensen ’45: Fig. 17-20; 548, 556) having a first end (Jorgensen ’45: Fig. 17-20; 548) connected to a back pad (Jorgensen ’45: Fig. 17-20; 546) and a lead-in (Jorgensen ’45: Fig. 17-20; 560) at a second end; a second arm (Jorgensen ’45: Fig. 17-20; 550, 558) having a first end (Jorgensen ’45: Fig. 17-20; 550) connected to the back pad, a second end (Jorgensen ’45: Fig. 17-20; 558) and an extension arm along a side; and a receiving zone between the first and second arms permitting the clamp member to be clamped to a structure (Jorgensen ’45: Fig. 18-19). [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 18, Jorgensen ’53, as modified, teaches the cable clip according to claim 16, wherein each clamp member further comprises at least one penetrating projection (Jorgensen ’45: Fig. 17-20; 563) extending from at least one of the first (Jorgensen ’45: Fig. 17-20; 548, 556) or the second arm (Jorgensen ’53: Fig. 7-8; 360, 380 | Jorgensen ’45: Fig. 17-20; 558) into the receiving zone.
Regarding Claim 19, Jorgensen ’53, as modified, teaches the cable clip according to claim 18, wherein the at least one penetrating projection (Jorgensen ’45: Fig. 17-20; 563) comprises a tooth having a pointed end.
Regarding Claim 20, Jorgensen ’53, as modified, teaches the cable clip according to claim 16, wherein each clamp member further comprises a plurality of penetrating projections (Jorgensen ’45: Fig. 17-20; 563) extending from at least one of the first arm (Jorgensen ’45: Fig. 17-20; 548, 556) and the second arm (Jorgensen ’53: Fig. 7-8; 360, 380 | Jorgensen ’45: Fig. 17-20; 558) into the receiving zone.
Regarding Claim 21, Jorgensen ’53, as modified, teaches the cable clip according to claim 20, wherein each of the plurality of penetrating projections (Jorgensen ’45: Fig. 17-20; 563) comprises a tooth having a pointed end.
Regarding Claim 22, Jorgensen ’53, as modified, teaches the cable clip according to claim 1, wherein the first and second clamp members, the first and second extension members and the spanning member are made of an electrically conductive material (Jorgensen ’53: Col. 3, Ln. 21-23).
Regarding Claim 23, Jorgensen ’53, as modified, teaches the cable clip according to claim 9, wherein the pair of clamp members, extension arms and the spanning member are made of an electrically conductive material (Jorgensen ’53: Col. 3, Ln. 21-23).
Claim 24 is rejected, as set forth in the rejection of claim 23.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen (US Patent No. 5,480,053) in view of Jorgensen et al. (US Patent No. 5,408,045) as applied to claim 1 above, and further in view of Siddiqui et al. (US Patent No. 9,010,696).
Claim 7, Jorgensen ’53, as modified, teaches the cable clip according to claim 1, but fails to disclose edges of extension members and a spanning member are bent outwardly. However, Siddiqui teaches edges (Siddiqui: Fig. 37; 260, 261) of a clip (Siddiqui: Fig. 37; 211) that are bent outwardly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edges of the extension members and spanning member of Jorgensen ’53 with the bent edges and notches from Siddiqui, with a reasonable expectation of success, in order to selectively provide rigidity to a clip to supporting portions while also allowing some bendability (Siddiqui: Col. 13, Ln. 1-6), thereby increasing the strength of the structure without preventing some measure of adjustment.
Regarding Claim 8, Jorgensen ’53, as modified, teaches the cable clip according to claim 7, further comprising at least one notch (Siddiqui: Annotated Fig. 37; N) in the outwardly bent edges (Siddiqui: Fig. 37; 260, 261) of the spanning member.

    PNG
    media_image1.png
    554
    551
    media_image1.png
    Greyscale

I: Siddiqui; Annotated Fig. 37

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631             

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631